               Case 2:17-cr-00198-RSM Document 87 Filed 12/17/20 Page 1 of 2




1                                                               Chief Judge Ricardo S. Martinez

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8

9      UNITED STATES OF AMERICA,               )
                                               ) No. CR170-00198RSM
10                                  Plaintiff, )
                                               )
11                 vs.                         ) ORDER SEALING EXHIBIT D TO MOTION
                                               ) FOR COMPASSIONATE RELEASE
12     COREY P. CLAIRMONT,                     )
                                               )
13                                Defendant. )
       _____________________________________ )
14

15           THIS MATTER having come before the Court on the motion of Corey P. Clairmont for an

16 order sealing Exhibit D to his Motion for Compassionate Release based on the fact that this

17 exhibit includes his personal medical records between 2010 and 2020, the Court finds a sufficient

18 /

19

20 /

21

22 /




       MOTION RE ORDER SEALING EXHIBIT D
                                                                     Michael G. Martin
       (Clairmont, CR17-00198RSM) - 1
                                                                     Siderius Lonergan & Martin LLP
                                                                     500 Union Street, Suite 847
                                                                     Seattle, WA 98101
                                                                     (206) 624-2800 FAX (206) 624-2805
              Case 2:17-cr-00198-RSM Document 87 Filed 12/17/20 Page 2 of 2




1 basis for sealing the exhibit; now, therefore,

2

3           IT IS HEREBY ORDERED the Defendant’s motion is GRANTED. Exhibit D will

4 remain filed under seal until further order of the Court.

5

6

7           DONE THIS 17th DAY OF DECEMBER, 2020

8

9                                                  A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14   Presented by:

15   s/ Michael G. Martin
     Michael G. Martin, WSBA #11508
16   Counsel for Corey P. Clairmont
     500 Union Street, Ste 847
17   Seattle, WA 98101
     michaelm@sidlon.com
18   206.624.2800 office
     206.624.2805 fax
19

20

21

22




     MOTION RE ORDER SEALING EXHIBIT D
                                                                 Michael G. Martin
     (Clairmont, CR17-00198RSM) - 2
                                                                 Siderius Lonergan & Martin LLP
                                                                 500 Union Street, Suite 847
                                                                 Seattle, WA 98101
                                                                 (206) 624-2800 FAX (206) 624-2805
